Citation Nr: 0517887	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently rated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1972, 
and from November 1974 to January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 RO decision which assigned the 
veteran an increased rating from 0 to 20 percent for a left 
shoulder disability.  In November 2002, the Board directed 
its own Evidence Development Unit to conduct evidentiary 
development.  In June 2003, the Board remanded the veteran's 
claim to the RO.  

The veteran presented testimony at Board hearings held in 
June 2002 and August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During an August 2004 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he received ongoing 
treatment for his left shoulder disability from the VA 
Medical Center in Houston, Texas.  He also indicated that he 
is treated by private physicians, to include Dr A, and would 
likely see an orthopedic specialist in the coming months.  It 
is noted that the claims file contains VA medical records, 
the most recent of which is dated in July 2003.  There are no 
ongoing treatment records from Dr. A or any private 
orthopedists on file.  Prior to appellate review, the RO must 
obtain and associate with the claims file all outstanding VA 
and private medical records following the procedures 
prescribed in 38 C.F.R. § 3.159.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
The veteran has indicated that his left shoulder disability 
has worsened since his last VA examination in March 2003.  As 
such, the RO should schedule the veteran for a current VA 
examination to assess the severity of his left shoulder 
disability. 

Accordingly, and to ensure that all due process requirements 
are met, this matter is hereby REMANDED, to the RO, via the 
AMC, for the following action:  

1.  The RO should obtain all outstanding 
records regarding the veteran's left 
shoulder disability.  The RO  should 
follow the procedures set forth in 38 
C.F.R. § 3.159 and obtain outstanding 
records from the VA Medical Center 
located in Houston, Texas from July 2003 
onward and all outstanding records from 
Dr. Aldinger.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
ascertain the nature and severity of his 
left shoulder disability.  All testing 
and evaluation needed to make this 
determination should be conducted.  A 
rationale should be provided for all 
opinions rendered.  The examiner should 
identify all service-connected residuals 
of the left shoulder to include all 
joint, muscular, and/or neurological 
problems.  Range of motion findings for 
his left shoulder should be made; and the 
normal range of motion should be 
specified.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is likely 
to be additional range of motion loss due 
to any of the following:  (1) pain on 
use, including during flare-ups or 
repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, etc., please indicate this, 
too.  Describe and explain any 
neurological or muscular impairment.  Any 
indications that the veteran's complaints 
of pain or other symptomatology are not 
in accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  
The claims file must be made available to 
the examiner. 

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



